1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF CALIFORNIA
9

10                                             )   Case No. 17-CV-02252-AJB-JMA
      MICHELLE MEZA and STEVE                  )
11
      MEZA, Individually and on Behalf             ORDER TO DISMISS WITH
                                               )   PREJUDICE AS TO PLAINTIFFS
12    of All Others Similarly Situated,        )   AND WITHOUT PREJUDICE AS
      Plaintiffs,                              )   TO CLASS CLAIMS.
13
                                               )
14    v.                                       )
15                                             )
      SIRIUS XM RADIO INC.,                    )
16
      Defendant.                               )
17                                             )
18
                                               )
                                               )
19

20
           IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
21
     this matter is dismissed in its entirety with prejudice as to the named Plaintiffs,
22
     and without prejudice as to the Putative Class alleged in the complaint, pursuant
23
     to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party will bear their own
24
     costs and attorneys’ fees.
25
           IT IS SO ORDERED.
26
     Dated: June 7, 2021
27

28
